Appeal from a judgment of the Supreme Court, Oswego County (John J. Elliott, A.J.), entered July 21, 2005 in a breach of contract action. The judgment, upon a jury verdict in favor of plaintiff and against defendant, awarded plaintiff the amount of $15,643.62.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant failed to preserve for our review his *1310contention that he was deprived of a fair trial based on Supreme Court’s participation in the cross-examination of defendant and his witnesses (see Camperlengo v Lenox Hill Hosp., 239 AD2d 150 [1997]). In any event, the record establishes that “the actions of the trial court were, in the main, directed towards focusing the proceedings on the relevant issues and clarifying facts material to the case in order to expedite the trial. . . [and that] overall the conduct complained of was not so egregious as to deprive the defendant of a fair trial” (Sheinkerman v 3111 Ocean Parkway Assoc., 259 AD2d 480, 480 [1999], lv dismissed in part and denied in part 93 NY2d 956 [1999]). Present— Hurlbutt, A.EJ., Scudder, Gorski, Centra and Green, JJ.